OPINION — AG — ** ABSTRACTING — TERMS ** AN "ABSTRACT BOOK" WOULD APPEAR TO BE A WRITTEN OR PRINTED VOLUME, BOUND OR UNBOUND, CONTAINING AN ABRIDGEMENT, COMPENDIUM, SYNOPSIS, OR SUMMARY OF THE MATERIAL FACTS NECESSARY FOR THE PRODUCTION OF AN ADEQUATE ABSTRACT OF TITLE, AND THAT "OTHER SYSTEM OF INDEXES" WOULD APPEAR TO MEAN AN ORDERLY COMBINATION OR ARRANGEMENT OF REFERENCES POINTING OUT THE PAGES OF AN ABSTRACT BOOK WHERE CERTAIN ARTICLES OR SUBJECTS MAY BE FOUND AS WELL AS CONTAINING SUCH INFORMATION AS IS NECESSARY TO ENABLE AN ADEQUATE TITLE SEARCH WITHOUT RECOURSE TO THE COUNTY RECORDS. THE BOOKS, RECORDS, FILES AND INDEXES IN THE COUNTY CLERK'S OFFICE MAY BE COPIED PROVIDED SAID RECORDS ARE NOT REMOVED FROM SAID OFFICE; HOWEVER, AS NOTED EARLIER MERE COPIES OF THE COUNTY CLERK'S INDEXES TO THOSE RECORDS ARE NOT SUFFICIENT AS ". . . (A)N INDEPENDENT SET OF ABSTRACT BOOKS OR OTHER SYSTEM OF INDEXES COMPLIED FROM INSTRUMENTS OF RECORD AFFECTING REAL ESTATE IN THE OFFICE OF THE COUNTY CLERK" WITHIN THE MEANING OF 1 O.S. 1971 13 [1-13]. BOTH ABSTRACT BOOKS AND INDEXES ARE NOT NECESSARILY REQUIRED IN ORDER TO COMPLY WITH THE PROVISIONS OF 1 O.S. 1971 13 [1-13] AND THAT THE ADEQUACY OR INADEQUACY OF SUCH BOOKS OR INDEXES MUST BE DETERMINED ON AN INDIVIDUAL BASIS. CITE: (JAMES R. BARNETT)